Citation Nr: 1340471	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition, as secondary to the service-connected residuals of fracture, left fibula.  

2.  Entitlement to an increased rating for residuals of fracture, left fibula, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This appeal came to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in August 2012 and June 2013.  In June 2013, the claim for service connection for a back condition was reopened.  Both issues were remanded for additional development.  


FINDINGS OF FACT

1.  The service-connected residuals of fracture, left fibula more closely approximate impairment of the fibula with slight ankle disability. 

2.  The most probative evidence indicates the Veteran's low back disability was not shown in service or for many years thereafter, and is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of fracture, left fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013). 

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, appropriate VCAA notice was provided in an August 2006 letter.  This notice advised the Veteran regarding what information and evidence is needed to substantiate his claims for service connection and for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also advised the Veteran of the information needed to establish a disability rating and effective date. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, Social Security records, post service treatment records, VA examination reports, and hearing testimony. 

The Board is further satisfied that there has been substantial compliance with its August 2012 and June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, VA examinations were conducted, and additional VA treatment records were obtained.  The Veteran was advised by telephone of the unsuccessful attempt to obtain other VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries, supra. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and reporting for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran has been in receipt of a 10 percent rating for service-connected residuals of fracture, left fibula since March 1986.  In July 2006, he requested a higher disability rating for his service-connected disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to the rating criteria for impairment of the tibia or fibula, the Veteran's service-connected residuals of fracture, left fibula is rated 10 percent disabling under Diagnostic Code 5262, based on ankle disability, as the fracture was in the distal portion of the fibula.  38 C.F.R. § 4.71a.  Service connection for a left knee disability has been previously denied. 

In pertinent part, Diagnostic Code 5262 provides a 10 percent rating for malunion of the tibia and fibula resulting in slight ankle disability, a 20 percent rating for moderate ankle disability, and a 30 percent rating for marked ankle disability.  Nonunion of the tibia and fibula, with loose motion requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  Id. 

Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion, and from 0 to 45 degrees plantar flexion. 38 C.F.R. § 4.71a, Plate II.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a full review of the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected residuals of fracture, left fibula, for any period.  As discussed below, 
the evidence of record indicates the service-connected disability more closely approximates impairment of the fibula with slight ankle disability.  Moderate ankle disability has not been shown.  

In this regard, a private orthopedic physician's progress note dated in April 2006 reveals that the Veteran complained of left lower extremity pain from the knee to the bottom of his foot.  An X-ray study of the left ankle noted no acute fracture or dislocation.  However, there was "a suggestion of some irregularity of the distal fibula" which could be related to an old injury.  Physical therapy and pain medication was prescribed.  A note dated in May 2006 reveals that the Veteran complained of left ankle pain.  A June 2006 private physical therapy note revealed that the Veteran had leg length differential in which the right leg was approximately one-half inch longer than the left leg. 

A VA examination was conducted in October 2006.  The Veteran complained of pain above the left ankle with walking and going up and down stairs.  He also complained of numbness of the dorsal aspect of the left foot.  He used a cane.  Physical examination revealed pain with compression of the left tibia and fibula.  A slight deformity over the lateral aspect of the left ankle was found.  Left ankle motion was 15 degrees dorsiflexion and 45 degrees plantar flexion.  Lower extremities motor strength was 5/5.  He complained of decreased sensation to light touch over the dorsal aspect of the left foot.  No instability of the left ankle was found.  There was no additional loss of joint function after repetitive motion due pain, fatigue or lack of coordination.  A left lower extremity electromyogram (EMG) study was normal.  The examiner noted that an April 2004 X-ray showed an old healed distal fibula fracture.  

A private orthopedic physician's progress note dated in December 2006 reveals that the Veteran complained of left knee and left ankle pain.  Left knee examination was negative.  The pertinent diagnosis was DJD of the left ankle.  

VA treatment records dating since 2006 note the Veteran complaining of bilateral ankle pain.  An October 2010 entry noted tenderness with range of motion, but actual degrees of motion were not provided.  An October 2011 reported indicated the left ankle had no tenderness or swelling and had full range of motion.  

A VA left knee examination was conducted in February 2013.  Left knee motion was 140 degrees flexion and 0 degrees extension.  There was no objective evidence of painful motion, or pain or tenderness on palpation of the left knee.  Left knee strength was 5/5.  There was no limitation of motion with repetitive motion.  The examiner noted that there was no functional loss or impairment of the left knee or lower leg.  There was no ligament instability, subluxation, or dislocation of the left knee.  The Veteran did complain of left ankle pain on walking.  The examiner stated that an October 2010 X-ray of the left ankle revealed a deformity of the distal fibula, suggestive of an old fracture.  There was a prominent calcaneal enthesophyte.  The examiner noted that there were no residual effects of the fibula fracture on the left knee, that the left knee examination was normal, and that the fracture healed well with no malunion.  

A VA left ankle examination was conducted in February 2013.  The Veteran did not report that flare ups impact the function of the left ankle.  The Veteran used a cane.  Left ankle flexion was to 40 degrees; dorsiflexion was to 15 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion, functional loss or functional impairment with repetitive motion.  Left ankle pain or tenderness was noted on palpation.  Left ankle muscle strength was 5/5.  Left ankle ligament testing was normal.  No left ankle scarring was found.  Left ankle degenerative arthritis was found on X-ray.  The examiner noted that the Veteran's left ankle condition did not impact his ability to work.  

The evidence of record reveals no more than slight limitation of motion of the ankle, and there is no additional functional impairment due to pain or repetition.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. at 205.  Thus, a higher rating under Diagnostic Code 5271 is not warranted.  Additionally, the ankle was found to be stable on examination and has full strength.  The Board notes the Veteran reported numbness in the dorsal side of his foot.  To the extent such is even related to his service-connected fracture, motor strength and EMG testing were normal.  His subjective complaint of decreased sensation does not result in impairment such that his fractured fibula residuals more nearly approximate a moderate level of disability under Diagnostic Code 5262.  

Additionally, although a half-inch shortening of the left leg is noted in the private medical report, such has not been identified as being at least 2.5 inches or 6.4 centimeters to warrant a higher evaluation under Diagnostic Code 5275.  A Note to Diagnostic Code 5275 specifically directs that this rating is not to be combined with other ratings for fracture or faulty union of the same extremity; thus, a separate rating cannot be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2013). 

Therefore, fully considering the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's fracture, left fibula, for any period as it more closely approximates an impairment of the fibula with slight ankle disability.  38 C.F.R. §§ 4.3, 4.7; DeLuca, 8 Vet. App. at 202.  As noted above, the VA examiner noted the fracture did not result in any residual disability of the left knee.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his fracture are contemplated in Diagnostic Code 5262; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that a claim for an increased rating can encompass a claim for individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that, during the course of the current appeal, entitlement to TDIU was denied in a September 2008 rating decision.  The Veteran did not file a Notice of Disagreement with that denial.  The Veteran's left leg fracture is his only service-connected disability.  Moreover, the 2013 VA examiner noted the Veteran's service-connected left leg fracture does not impact his ability to work.  Accordingly, the Board finds that no further action pursuant to Rice is required. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In his 2006 claim, the Veteran specifically requested secondary service connection for his back disability.  As the RO did not limit consideration only to secondary service connection, the Board will address all theories of entitlement. 

Initially, the Board notes that the Veteran is currently diagnosed with lumbar degenerative disc disease.  Moreover, his service treatment records reveal no complaints or findings of any back disability, and there is no evidence of a chronic back disability for many years following discharge from service.  Thus, this case turns on whether competent evidence of a nexus between the Veteran's current back disability and service or a service-connected disability exists.  

Concerning the question of service connection on a direct basis, while evidence of record reveals the Veteran previously alleging he injured his back and was treated for such at the same time he injured the left fibula in June 1973, his service treatment records reveal no back complaints or treatment.  Similarly, the appellant denied recurrent back pain on his April 1975 and June 1976 reports of medical history.  The Board finds the contemporaneous service treatment records more persuasive and credible than the Veteran's assertions made for purposes of seeking monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The initial diagnosis of a back disorder was in 1986.  An x-ray at that time revealed very mild degenerative changes at L-4.  

There are multiple opinions of record concerning the relationship between the Veteran's back disability and service and/or his service-connected left fibula fracture residuals.  

The opinions in favor of the claim include a July 1991 letter from his private chiropractor, who noted the Veteran gave a history of injuring his left tibia and 
low back during service.  The chiropractor stated that it appeared the current lumbosacral injuries are a residual from his 1973 back injuries.  He stated that the left leg fracture would affect the lumbosacral spine in the long term, as it gave the spine an unbalanced base of support.  However, this opinion was based on a history of a back injury and a left tibia fracture in service.  As noted above, the Veteran's allegation of a back injury in service is not credible, and the bone fractured was the fibula, not the tibia.  As this opinion is based on an inaccurate factual premise, it is afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

On VA examination in May 1996, an examiner reviewed the claims file.  The appellant reported a history of having fallen while playing basketball and injuring his lower back and fibula, with continued joint pain since that time. The diagnosis was multiple joint pain.  The examiner stated that low back pain was most likely resulting from the appellant's difficulty walking and was a probably a result of his leg injury.  However, following this examination, multiple additional opinions were obtained.  

In a June 1996 examination, the examiner stated that review of the claims file failed to demonstrate a record of an injury to his low back.  The examiner noted the Veteran presented with a very inconsistent physical examination and inconsistent pain complaints.  The examiner stated that "[r]esiduals of his fracture of his left fibula include some loss of range [of] motion about the left ankle, but otherwise has good function of the left lower extremity.  His back disorder is difficult[] to evaluate as he does not perform [sic] range of motion, but nonetheless transfers 
to and from the exam table and dresses and undresses without difficulty.  Again review of his records failed to determine that his back condition is directly related 
to military service.  He has a bulging disc and this is probably consistent with degeneration of the spine, rather than a service-connected injury per say.  The examiner opined that the appellant's left fibula fracture did not cause the back disorder.  The examiner added that his fibula fractures are generally relatively non-disabling and in all likelihood did not lead to his low back condition.  

In an October 1996 addendum to the May 1996 VA examination report, the examiner stated that the reference to injury in service was based on a history provided the appellant.  He added that the Veteran's prolonged low back pain combined with the injury to the fibula made walking difficult.  As this opinion was also based on the history of a back injury in service, it is afforded less probative weight. 

In a March 1997 VA addendum, the May 1996 examiner advised that other opinions be obtained.  The June 1996 examiner stated that, as a general rule, 
fibular fractures did not cause alterations in gait pattern, as it was largely a non-weightbearing bone.  He added that it was unlikely that the fibular fracture contributed to the back disorder.   

On VA examination in April 1997, the examiner stated that review of the claims file did not show any evidence of back problems during service at the time of the injury to the tibia and fibula.  The diagnosis was remote fracture of the fibula with normal examination.  The examiner stated that it was distinctly unusual for a healed fibula fracture to cause any discrepancies in leg length or any problems with gait, as it is a non-weight bearing bone of the lower leg.  

The July 2013 VA examiner opined that the Veteran's low back disability was not related to service or his service-connected fibula fracture and was not aggravated by his fibula fracture.  The examiner noted that there was no evidence of lumbar spine trauma in 1973, and his gait is not altered by his old fibular fracture.  The examiner stated the Veteran has lumbar degenerative disc disease which is due to his age and daily wear and tear.  

Concerning direct service connection, the opinions suggesting that the Veteran's back disability was related to service were based on the Veteran's report of injuring his back at the time he injured his leg.  As such assertion is not credible, any opinion based on that assertion has no probative value.  See Reonal, supra.  Thus, service connection on a direct basis is denied.  Likewise, there is no evidence of arthritis within a year following discharge from service; accordingly, service connection on a presumptive basis is denied. 

Turning to service connection on a secondary basis, the Board acknowledges the conflicting opinions, but finds the preponderance of the evidence is against a finding that the Veteran's back disability is caused or aggravated by his service-connected left leg fracture.  

The May 1996 VA examiner stated that low back pain most likely resulted from difficulty walking as a result of the left leg injury.  The Board finds more probative, however, the June 1996 VA examiner's opinion to the effect that it was unlikely that the fibular fracture caused gait patterns or contributed to a back disorder.  That examiner noted that fibula fractures were generally nondisabling, and did and not cause alterations in gait pattern, as it was a nonweightbearing bone.  The Board notes that the May 1996 examiner, in response to a request for a rationale of his opinion in light of the other conflicting evidence, merely stated that his opinion was "still the same," without elaboration.  The Board further notes that he suggested another opinion be obtained.  The examiner's lack of rationale to support his opinion renders his opinion of minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Similarly, the Veteran's chiropractor's opinion in 1991 was based on the premise of a fractured tibia.  As noted by the June 1996 and April 1997, the tibia is a weight bearing bone while the fibula is not.  Thus, the factual inaccuracy is significant, and that opinion is afforded little, if any probative weight. 

Conversely, the June 1996, April 1997 and July 2013 examiners opinions are afforded great probative weight.  Those opinions were based on a review of the claims file, examination of the Veteran, and included sufficient rationale for the conclusion that the Veteran's fibula fracture did not cause the Veteran's back disability.  The examiner noted that the Veteran's degenerative disc disease was due to his age and daily wear and tear.  Moreover, the July 2013 VA examiner noted the Veteran's left leg fracture did not aggravate the Veteran's low back disability, as the Veteran did not have a gait disturbance due to the old fibula fracture.  Such opinion was based on examination of the Veteran and review of the claims file.  The opinion is consistent with the other probative opinions of record, and an adequate rationale was provided.

Accordingly, the Board finds that the most probative evidence is against the claim for service connection for a back disability on a direct, presumptive, and secondary basis, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 10 percent for fracture, left fibula is denied. 

Service connection for a low back disability is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


